Citation Nr: 0710822	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, asserted 
as secondary to in-service exposure to sun and herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim of service connection for skin cancer.

In May 2005, the veteran and his spouse testified at a 
hearing held in Washington, DC, before the undersigned Acting 
Veterans Law Judge.  In September 2005, the Board remanded 
this appeal for further development, which has been 
completed.

In the introduction to the September 2005 remand, the Board 
stated that it interpreted the veteran's submission of 
evidence indicating that the veteran had bilateral hearing 
loss that might be related to his period of active duty as an 
informal claim of service connection for that disability, and 
referred to the RO for appropriate action.  The claims folder 
does not reflect that any action has been taken on this 
claim, and the Board again refers this issue to the RO for 
appropriate action.


FINDING OF FACT

The veteran's current disability is status post lentigo 
maligna melanoma of the left side of the neck and left 
shoulder, which had its onset during service.


CONCLUSION OF LAW

The veteran's status post lentigo maligna melanoma of the 
left side of the neck and left shoulder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
status post lentigo maligna melanoma of the left side of the 
neck and left shoulder, which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

The veteran asserts that service connection is warranted for 
skin cancer primarily on the basis that he developed the 
disease due to in-service sun exposure while serving in 
Vietnam.  In support, he cites the opinion offered by his 
private dermatologist, Dr. James. L. Liou, who attributes the 
onset of the disease to the veteran's exposure to the sun 
while he served in Vietnam.  Alternatively, he contends that 
service connection is warranted on the ground that he has the 
condition due to in-service exposure to herbicides, including 
Agent Orange.

In addition, in November 2006 written argument, the veteran's 
representative highlighted the opinion offered by Dr. Liou, 
as well as the observations offered by the veteran's spouse, 
mother, and sister-in-law in various lay statements; the 
drafters of those statements noted that the veteran had a 
fair complexion, that he returned from Vietnam with darkened, 
suntanned, skin, and noticed that he had a brown spot on his 
shoulder that resulted from a severe sunburn.  Further, his 
representative characterizes the opinion offered by the 
physician who conducted the February 2006 VA skin examination 
as a "non-opinion" because the examiner was unable to 
comment, "without resorting to speculation," as to whether 
the veteran's skin cancer was related to his presumed in-
service sun and herbicide exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, because the veteran served in Vietnam, he was 
presumably exposed to both the sun and herbicides.  In 
addition, the record reflects that he has been diagnosed as 
having skin cancer.  Thus, first two elements necessary to 
establish service connection are satisfied, and the Board 
will focus on the third element, i.e., whether there is 
medical evidence linking his skin cancer to service.

As noted in the September 2005 remand, in July 2005, the 
veteran submitted a June 2005 report, prepared by Dr. Liou in 
which that dermatologist indicated that he had previously 
treated the veteran at the dermatology clinic of the 
Fayetteville, North Carolina, VA hospital, and opined that, 
given the veteran's history of sun exposure in Vietnam, it 
was more likely than not that his in-service sun exposure 
while serving in Vietnam contributed to his development of 
melanoma.  

Pursuant to the Board's September 2005 remand instructions, 
in February 2006, the veteran was afforded a formal skin 
disease examination to determine whether it was at least as 
likely as not that his skin cancer was etiologically related 
to service, and in particular, to his exposure to sun while 
serving in Vietnam.  At the outset of his report, the 
examiner stated that he had reviewed the claims folder and 
discussed the veteran's pertinent in-service and post-service 
history.  Following his physical examination, and based on 
his review of the veteran's history, the examiner diagnosed 
the veteran as having "status post surgical excision of 
lentigo maligna melanoma in situ on the left side of the neck 
and left shoulder (two lesions) treated in 12/2000."  

Subsequent to offering this impression, the physician stated, 
"Regarding the association of the above diagnosed skin 
cancer (melanoma in situ) and his Vietnam service with 
environmental sun exposure and herbicide exposure, it would 
not be possible to offer an opinion on the part of the 
examiner without resorting to pure speculation."  The 
examiner thereafter noted that the veteran had lived his 
entire life in the southeastern United States and was likely 
exposed to the sun while living there, but explained that it 
was very difficult to differentiate between his exposure to 
the sun while in Vietnam from the sun exposure while residing 
in the southeast of this country.

Thus, the Board agrees with the veteran's representative that 
the Board is presented with one competent medical opinion, 
i.e., the one offered by Dr. Liou, relating the veteran's 
skin cancer to his presumed in-service sun exposure, and a 
competing medical opinion, offered by the physician who 
performed the February 2006 VA examination, stating that he 
was unable to determine whether the veteran's skin cancer was 
related to service, and specifically, to his presumed in-
service sun and herbicide exposure.  The Board consequently 
finds that the evidence supports the veteran's claim of 
service connection for skin cancer.  In reaching this 
determination, the Board points out that the United States 
Court of Appeals for Veterans Claims (Court) has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

Because service connection is being granted on the basis that 
the veteran's skin cancer is due to his in-service sun 
exposure, an analysis of whether the provisions of 
38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.309(e) 
(2006) provide a basis for a grant of service connection is 
unnecessary.  


ORDER

Service connection for status post lentigo maligna melanoma 
of the left side of the neck and left shoulder is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


